DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 06/14/2021, Claims 1-20 are currently pending in the instant application, wherein Claims 10-19 are allowed and the withdrawn claims 1-9 and 20 have been cancelled via an Examiner’s Amendment.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2021 and 05/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
-. Please cancel the withdrawn claims 1-9 and 20.

                         Allowable Subject Matter
After a further search and thorough examination of the present application, claims 10-19 are found to be allowable in view of the Applicant’s arguments and amendments filed on 06/14/2021 (see Applicant’s remarks, pages 9-14).
1. This communication is an Examiner's reasons for allowance in response to application filed on 08/14/2018, assigned serial 16/103,566 and titled “Hands-Free Augmented Reality System for Picking and/or Sorting Assets”.
2. The following is the Examiner's statement of reasons for the indication of allowable subject matter: 
a. After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  A hypothetical prior art rejection would require impermissible hindsight reasoning. Thus, it is found that the application is now in condition for allowance.
b. Claims 10-19 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the claim 10. 
The present application is directed to a non-obvious improvement over the following prior art reference:
US 2018/0373327 to Todeschini. - Which is directed to augmented reality headsets have the ability to render in three dimensional graphics in the operator's field of view so that it appears the objects are actually in the room with them. By tracking an operator's head movement and/or eyes, these headsets can determine where the operator's gaze lies and can add a corresponding cursor to the operator's view. As decodable indicia such as barcodes in the operator's view through the headset are highlighted the operator selects (e.g., using an air click gesture to simulate a mouse click) which indicia the operator is interested in scanning. The indicia is decoded and the data is returned to the headsets business logic. 
Thus, prior art does not disclose the recited claim limitations when considered as a whole, Regarding Claim 10, “A computer implemented method for providing hands-free handling of at least one asset by a user, the method comprising: receiving, from a remote location relative to a user device that is worn by the user, asset identifier data for at least one asset, the user device and the at least one asset being located within a physical environment; determining, at the user device, first location data associated with the user device and determining second location data associated with the at least one asset, the second location data being determined, based at least in part, on analyzing the received asset identifier data, the first location data being determined, based at least in part, on analyzing a present position of the user device; and based at least in part on the determining the first location data and the second location data, dynamically generating and displaying, directly over a surface within the physical environment, one or more navigational projections, the one or more navigational projections configured to guide the user to a location associated with the second location data, wherein the surface is not a lens medium.” 
Dependent claims 11-19 are deemed allowable as depending either directly or indirectly from allowed independent claim 10.
c. Therefore, Claims 10-19 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B